 M.P.C. PLATING, INC.583M.P.C. Plating,Inc.andLocal Union No. 507 ofthe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica,AFL-CIO.' Cases 8-CA-18513, 8-CA-18514,and 8-CA-18515June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 6,1988,AdministrativeLaw JudgeArline Pacht issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs;and the Respondentfiled limited cross-exceptions and a brief in supportof its cross-exceptions and in answer to the GeneralCounsel's and the Charging Party's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified,and to adopt the recom-mended Order as modified.2The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingan employee supporter of the Union,3and by sub-sequently dischargingvirtually theentire employeecomplement shortly after a majority of employeessigned cards supporting the Union.4The judge alsofound that the Respondent violated Section 8(a)(1)by engaging in interrogations,directing an employ-ee to engage in surveillance,creating the impres-sion of surveillance,and threatening to close theplant.The judge further found that the Respondent'On November 1, 1987,the Teamsters International Union was read-mitted tothe AFL-CIO. Accordingly,the caption has been amended.Y For the reasonsset forth below,we shall modify the judge's recom-mended Order to include a bargaining order. We also shall remedy theRespondent's unlawful conduct by ordering the Respondent to reestablishits permanent work force,which it abolished in the wake of the employ-ees' union or protected concertedactivity.See, e.g.,BakerMfg.Ca, 269NLRB 794, 817 (1984), enfd. in part and remanded in pertinent part 759F.2d 1219 (5th Cir. 1985). Additionally, the judge, at fn.29 of her deci-sion,left to the compliance stage a determination whether the Respond-ent offered reinstatement and backpay as of August 1985 to employeesBillip,Buslee,Snyder,and Watts. Although we agree that the mattershould be left to compliance,we find it appropriate to include in theOrder a provision ordering the Respondent to offer reinstatement andbackpay to these employees if it has not previously done so.See general-ly,Baker Mfg. Co.,above at 794 fn. 2.9 In adopting the judge's conclusion that the Respondent violated Sec8(a)(3) and(1) by discharging employee Davis,we find it unnecessary torely on the judge's finding that the Respondent departed from its owndisciplinary policy by discharging Davis after he received two verbalwarnings.4In adopting the judge's conclusion that the Respondent unlawfullydischarged its permanent employees on July 24,1985, we do not rely onher finding that the Respondent was able to marshall $14,716 for strike-related legal fees by the endof July.violated Section 8(a)(5) and(1) by refusing to rec-ognize and bargain with the Union as the exclusiverepresentativeof its employees following theUnion's request for recognition on July 24, 1985,because the Respondent's unlawful conduct inter-fered with the possibility of holding a fair election.Although the judge found that the unfair laborpractices were "outrageous or pervasive,"she de-clined to recommend a bargaining order in light ofthe complete employee turnover(which the judgenoted was due mostly to the employees'own mis-conduct),5 and the passage of time since the unfairlabor practices.She also observed that the unfairlabor practices would not have a lingering effecton the Respondent's current work force, whichwas composed entirely of temporary employees.6The General Counsel and the Charging Partyexcept to the judge's failure to grant a bargainingorder because of employee turnover and the pas-sage of time.We find merit to these exceptions.It is, of course,well settled that the Board willgrant a bargaining order when the respondent hasengaged in serious and pervasive unfair labor prac-tices that are likely to have a lingering effect onemployee.choice in an election.See, e.g.,QualityAluminum Products,278 NLRB 338(1986), enfd.813 F.2d 795 (6th Cir. 1987);NLRB v. Gissel Pack-ing Co.,395 U.S. 575 (1969). Weagreewith thejudge's characterizationof theRespondent's unfairlabor practices here as outrageous or pervasive.We disagree,however,with her refusal to grant abargaining order in the circumstances of this case.Under Board precedent, "the validity of a bar-gaining order depends on an evaluation of the situ-ation as of the time the unfair labor practices werecommitted."Highland Plastics,256 NLRB 146, 147(1981). Thus, the factors of turnover,as well as thepassage of time, are irrelevant.?Regarding theSecond Circuit precedent relied on by the judge,we note that this case does not arise in the jurisdic-tion of the Second Circuit and that not all courtsshare the Second Circuit'sview regarding the rel-evance of posthearing developments.E.g.,PigglyWiggly v.NLRB,705 F.2d 1537, 1543 fn. 9 (11th8 The judge found that the Respondent did not violate the Act when,on August 5 and 8,1985, it discharged 10 of its approximately 14 perma-nent employees for picket line misconduct,and further found that these10 employees were not entitled to reinstatement.Additionally,the judgefound that although the remaining four employees,Billip,Buslee, Snyder,and Anthony Watts,were entitled,inter alia,to reinstatement and, in fact,had been offered reinstatement,there was no showing that they returnedto work for the Respondent8 The judge found that the Respondent has been operating with a tem-porary employee complement since 1985.7 SeeMassachusetts Coastal Seafoods,293 NLRB 496,500 fn. 10 (1989).Member Johansen finds it unnecessary to address the general relevanceof turnover and the passage of time.He, like his colleagues,is satisfiedthat the evidence of turnover and passage of time does not warrant de-clining to grant a bargaining order here.295 NLRB No. 65 584DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDCir.1983);ChromalloyMining&Minerals v.NLRB,620 F.2d 1120, 1131-1133 (5th Cir.1980).Moreover,even assumingthe relevance of turnov-er and passage of time, we find that such consider-ations do not warrant withholding an otherwise ap-propriatebargainingorder here. Although it is truethat none of the Respondent's current work forcewere employees at the time of the unfair laborpractices, itwould be unrealistic to conclude thatthe current work force would be unaware of theRespondent'sunfair labor practices,particularlygiven the nature and gravity of these violations(e.g., the threat of plant closure and the dischargeof the entire unit).8 In addition, there is no conten-tion that there has been complete turnover amongtheRespondent'smanagersand supervisors whocommitted the unfair labor practices found here.Further,notwithstanding the turnover and passageof time since the unfair labor practices occurred, towithhold a bargaining order in the circumstanceshere-the seriousness of the unfair labor practicesand their impact on the entire unit-would effec-tively reward the Respondent for its own wrong-doing.Kona 60 Minute Photo,277 NLRB 867, 871(1985).Finally, to the extent that the judge relied onstrikemisconduct to deny a bargaining order, wefind that this factor is not determinative in the cir-cumstances of this case. The Board views the deci-sion to withhold an otherwise appropriate bargain-ing order for union misconduct as an"extraordi-nary sanction,"9and will weigh the union miscon-duct in light of all the circumstances of the case,including the extent to which the evidence showsdeliberate planning of violence on the part of theunion as well as the unfair labor practices commit-ted by the respondent.10 Prior cases in which theBoard has withheld a bargaining order, most nota-blyLaura Modes Co.,144 NLRB 1592 (1963), andAllouDistributors,201NLRB 47 (1973), have in-volved circumstances in which a union sought toenforce its representation rights by encouraging orresorting to violent tactics.We agree with thejudge that the strike misconduct here was serious.8In this regard,we also note that we are ordering the Respondent toreestablish a permanentwork forceand to offer reinstatement to fourformer employees if it has not already done so.We note that,with regard to this remedy,this case is distinguishable insome respects fromBakerMfg. Co v. NLRB,above,inwhich the courtremanded the case with directions that the employer be allowed to liti-gate the appropriateness of ordering employees reinstated to jobs thathad been abolished Here,the Respondent has continued to carry on allof its operations, at times with its own permanent work force and attimes using temporary employees supplied by other employers9New FairviewConvalescentHome,206 NLRB688 (1973),enfd. 520F 2d 1316 (2d Cir 1975),cert.denied 423 U.S 1053 (1976).10 See generallyGrede Foundries,235 NLRB 363(1978), enfd.as modi-fied 628 F.2d I (D.C. Cir. 1980).See alsoMassachusettsCoastal Seafoods,above at 501We note, however,that although there is evidencethat union agents were involved in blocking inci-dents there is no evidence that union agents wereinvolved in or otherwise encouraged conduct in-volving threats or assaults on nonstrikers. I IWefurther note that the strike misconduct was the sub-ject of an unfair labor practice charge against theUnion,which resulted in a Board settlement agree-ment on September 26, 1985,and which wouldserve to remedy the alleged violations.Thus, con-sidering both the nature and the extent of the mis-conduct here,we do not find it sufficient to with-hold issuance of a bargaining order. SeeJimmyDean MeatCo.,227 NLRB1012, 1040(1977).Ac-cordingly,we shall order the Respondent to bar-gain with the Union as the exclusive representativeof its employees.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, M.P.C. Plating, Inc.,Cleveland,Ohio, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Cease and desist from(a)Asking employees to engage in surveillanceof other employees.(b) Interrogating employees about their own orother employees' union activity.(c)Creating the impression that it is engaged insurveillance of its employees'union activities.(d)Threatening to close the facility if the em-ployees select the Union to represent them as theircollective-bargaining agent.(e)Terminatingorotherwisediscriminatingagainst its employees becausetheyhave engaged inunionor protected concerted activity.(f)Refusing to recognize and bargain collective-ly concerning rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ploymentwith Local Union No. 507 of theInterna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America, AFL-CIO as the exclusive representative of employeesin the following appropriate unit:All production and maintenance employees, in-cluding shipping and receiving employees em-ployed by Respondent M.P.C. at its Cleveland,Ohio facility, but excluding all office clericalemployees,professional employees,guards andsupervisors as defined in the Act.11We note that the judge expressly found that only a few employeeswere involved in the mostflagrant misconduct M.P.C. PLATING,INC.585(g) In any other manner interfering with, re-straining,or coercing its employees in the exerciseof their rights guaranteed by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain collectively with theUnion as the exclusive representative of all the em-ployees in the above-described unit with respect torates of pay, wages, hours, and other terms andconditions of employment and embody any under-standing reached in a signed agreement.(b) Reinstitute a permanentwork force.(c)Make employees Michelle Bady, EverettDavis, Ollie Gendraw, Mary Montville, LawrenceOfficer, Rashad Shareef, and John Watts Jr. wholefor any loss of earnings and other benefits sufferedas a resultof thediscrimination against them, withinterest,in the manner set forth in the remedy sec-tion of the judge's decision.(d) Offer, if it has not already done so, to FrankBillip,Craig Buslee, Richard Snyder, and AnthonyWatts full andimmediate reinstatementto theirformer positions or, if those jobs no longer exist, tosubstantially equivalent positions without prejudiceto their seniority or other rights and privileges pre-viously enjoyed and make them whole for anylosses suffered, with interest.(e)Remove from its files any reference to theJuly 23, 1985 discharge of Everett Davis and theJuly 24, 1985 discharges of Michelle Bady, FrankBillip,CraigBuslee,OllieGendraw, Mary Mont-ville,Lawrence Officer, Rashad Shareef, RichardSnyder, John Watts Jr., and Anthony Watts andnotify these employees in writing that this has beendone and that the discharges will not be usedagainst themin any way.(f)Preserve and, on.request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g)Post at its place of business in Cleveland,Ohio, copies of the attached notice marked "Ap-pendix." 12 Copies of the notice, on forms providedby the Regional Director for Region 8, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly on receipt and maintained for 60 consecutivedaysinconspicuous places including all places12 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(h)Notify theRegionalDirector in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT ask you to engage in surveillanceof other employees.WE WILL NOT interrogate you about your unionsympathies or activities or those of others, nor askyou to report on the union activities of your co-workers.WE WILL NOT give you the impression that yourunion activities are under surveillance.WE WILL NOT threaten to close the facility in theevent you select a union to represent you as yourcollective-bargaining agent.WE WILLNOT terminate or otherwise discrimi-nate against you because you have engaged inunionor protected concerted activity.WE WILL NOTrefuse to recognize or bargaincollectively concerning rates of pay, wages, hoursof employment,and other terms and conditions ofemploymentwith Local Union No. 507 of theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO as the exclusive representative of allemployees in the following appropriate unit:All production and maintenance employees, in-cluding shipping and receiving employees em-ployed by Respondent M.P.C. at its Cleveland,Ohio facility, but excluding all office clericalemployees,professional employees,guards andsupervisors as defined in the Act. 586DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL,on request,bargain with the Union asthe exclusive representative of our employees andembody any understanding reached in a signedagreement.WE WILL reinstitute a permanent work force.WE WILL make Michelle Bady,Everett Davis,Ollie Gendraw,Mary Montville, Lawrence Officer,Rashad Shareef,and John Watts Jr. whole for anyloss of earnings and other benefits resulting fromtheir unlawful discharges,plus interest.WE WILL,ifwe have not already done so, offerFrank Billip,Craig Buslee,Richard Snyder, andAnthony Watts full and immediate reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions without preju-dice to their seniority or any other rights and privi-leges previously enjoyed and make them whole forany loss of earnings or other benefits resulting fromtheir discharge,plus interest.WE WILL notify Michelle Bady,Frank Billip,Craig Buslee,OllieGendraw,Mary Montville,LawrenceOfficer,RashadShareef,RichardSnyder, John Watts Jr. and Anthony Watts that wehave removed from our files any reference to theirdischarges on July 24, 1985, and notify EverettDavis that we have removed from our files anyreference to his discharge on July 23,1985, andthat the discharges will not be used against them inany way.M.P.C. PLATING, INC.Richard F.Mack, Esq.,for the General Counsel.'Donald F.Wooddock,Esq.,WilliamL.S.Ross,Esq.(Calfee,Halter & Griswold),of Cleveland,Ohio, for theRespondent.Richard G.Ross,Esq. (Chattman,Garfield,Friedlander &Paul),of Cleveland,Ohio, for the Charging Party.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. Oncharges and amended charges filed by Local Union No.507 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion or Local 507),2 a third amended consolidatedcomplaint issued on August 19, 1987, alleging that Re-spondent,M.P.C. Plating, Inc., violated Section8(a)(1),(3),and (5) of the National Labor Relations Act (the1Counsel for the General Counsel will be referred to as the GeneralCounsel.a The charges in Cases 8-CA-18513,18514, and 18515 were filed onAugust 23,1985; the chargein Case 8-CA-18514 was amended on Sep-tember 26 and on October 15, 1985.Act) (29 U.S.C. Sec.151 et seq.).The Respondent filedtimely answers denying any wrongdoing.The case was tried before me in Cleveland,Ohio, onDecember 8-11, 1987, and on January 11-14, 1988, atwhich time the parties had full opportunity to examinewitnesses,to introduce documentary evidence, andpresent oral argument.The IssuesAs framed by the pleadings in this case,the issues tobe resolved include:(1)Whether Respondent's agents independently violat-ed Section 8(a)(1) of the Act by interrogating an employ-ee and requesting that he engage in surveillance of hiscoworkers,creating the impression that they were sur-veilling the workers'union activities,and threatening toclose the plant if the employees selected the Union torepresent them.(2)Whether Respondent's effort to transfer its regularemployees to the payroll of a temporary employmentagency on July 23, 1985, was for sound business reasonsor was discriminatorily motivated to avoid recognizingand bargaining with the union selected by the employeesto represent them.(3)Whether the attempted transfer resulted in the con-structive discharge of Respondent's emloyees.(4)Whether,by ceasing to maintain a permanent workforce on or about July 23, 1985, temporary employees as-signed to work at Respondent's facility were denied theopportunity to obtain permanent employment and bene-fits.(5)Whether the Respondent properly discharged cer-tain employees on August 5, 1985, becuase of their al-leged picket line misconduct.3After considering the witnesses'demeanor,the post-trial briefs submitted by the General Counsel and the Re-spondent,and on the entire record,pursuant to Section10(c) of the Act, I make the followingFINDINGS OF FACTJURISDICTIONAL FINDINGSRespondent,an Ohio corporation,with an office andplace of business in Cleveland,Ohio, is engaged in thebusiness of metal plating.Annually, in the conduct of itsbusiness operations,Respondent has sold and shippedproducts,goods, and materials valued in excess of$50,000 directly from its facility to points outside theState of Ohio.Accordingly,Ifind that Respondent isnow, and has been at all times material here,an employ-er engaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.The Union is now,and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.8 Unless otherwise specified,allevents indicated here took place in1985. M.P.C. PLATING,INC.587The Relationship Between M.P.C. and Ger-MarRespondent,a relatively small business engaged inbuffing,polishing and plating metal parts,iswhollyowned by corporation president,AlbertWalcutt.Hiswife,Roseann Walcutt,who serves as corporate secre-tary-treasurer,also performs most bookkeeping tasks forthe Company.Other supervisory personnel include theWalcutts'son-in-law,andplatingforeman,DavidPiwarski,Benny Strozier,longtime foreman of the buff-ing department,and Joseph Roth,chemical engineer.4During the period of time in which the events givingrise to these proceedings occurred,Respondent em-ployed some 30 production and maintenance workers.Approximately 14 or 15 of this number were permanentemployees on the M.P.C. payroll;the balance were em-ployees secured throught Ger-Mar Temps, an employ-ment agency owned by Marge Martens and Geri Nigro,who specialized in providing temporary employees forclerical and industrial jobs.On receiving telephone requests from Respondent's su-pervisors,Ger-Mar Temps referred workers from its reg-istryon an as-need basis.The temporary employeesworked side by side with the permanent M.P.C. staff,performing similar work under M.P.C. supervisors: Eachtemporary worker maintained his or her own timecardwhch was submitted to Ger-Mar on a weekly basis. Thetemporary agency billed Respondent at a rate of $4.40 anhour per employee,which covered the worker's individ-ual minimum wage rate of $3.30 per hour and such itemsasunemployment and workmen'scompensation.Thetemporary employees received no fringe benefits.Although a number of Respondent's employees origi-nally started on a temporary basis,5 Ger-Mar and M.P.C.had no understanding or arrangement by which a tempo-rary worker could expect a permanent,full-time position.Rather, the prospect of a steady job with Respondent de-pended on the quality of the employee'swork andwhether a permanent opening became available.Indeed,the record is uncontroverted that during the first 6months of 1985, there was extensive turnover among thetemporary employees referred to M.P.C. Respondent didnot fire unsatisfactory temporary employees;rather su-pervisors signaled the temporary agency that they didnot wish particular employees to return.By the latterpart of June, Respondent had imposed a freeze on hiringany new permanent workers.6The regular M.P.C. employees clearly enjoyed moredesirable terms and conditions of employment than didtheir temporary counterparts.Generally, they earned be-* The complaint alleged and Respondent denied that Violet Rostrumwas an inspector supervisor.Apart from one employee witness who re-ferred to her as the chief inspector,and invoices listing Rostrum as theperson responsible for temporary employees assigned to inspection work,no other evidence appears in the record to clarify her status According-ly, I find that the General Counsel has not provided sufficient proof thatV Rostrum is a supervisor within the meaning of the Act.As of July 23, eight of the M.P C permanent work force began asGer-Mar referrals.8 In the original complaint,Ger-Mar Temps was named as a respond-ent and joint employer with M P.C. On June 16, 1987,Ger-Mar enteredinto a unilateral settlement with the Board and consequently was notnamed as a respondent in the third amended complaint which issuedthereaftertween $3.75 to $4.50 an hour, with time and a half forovertime.Their fringe benefits included a company-paidsingle employee hospitalization policy, a $5000 life insur-ance plan, eight vacation days, three bereavement days,and a 1- to 2-week vacation program dependent on theirlength of service.In addition,the terms of a writtenpolicy provided that "each calendar quarter the Compa-ny will pay to all employees in good standing a portionof the profits earned during the previous quarter." (SeeR. Exh.8a.)7 The quarterly amount paid,if any, was de-pendent on whether sufficient profits were earned. Em-ployees testified that they a received a profit-sharing dis-tribution in November 1984 and another in April 1985.Independent Allegations of 8(a)(1)VidlationsIn late June, Rashad Shareef,one of themore seniorand respectedof the M.P.C. employees,began to discusswithfellowworkers the need for a union to representthem in dealingwith what theyperceived to be un-healthy andunsafe working conditions in the plant. Justbefore starting his vacation at the end of June, Shareefaskedbuffingdepartment foreman, Benny Strozier, forthe name of the unionwhich had previouslyrepresentedtheM.P.C.workers.8He then revealed to Strozier thathe itended to contactthatunion.He also mentioned thissame intent toVioletRostrum,whom he referred to aschief of theinspection department.During thissame time period,that is, atthe end ofJune,Shareef testified that both Walcuttsdirected him to"watchthe employees" for theywere "acting strange."Later thatweek,Shareef stated that Mrs. Walcutt askedhim what he had learned and urged himto report to herifhe discoveredanything.Shareef maintained that hesimply responded to this inquiry by stating that nothinghad come to his attention.On July 1, whilehe was onhis vacation,Shareef met with TeamstersLocal 507'sbusiness agent,Terry Freeman. Theydiscussed the situa-tion atM.P.C. andscheduled a meeting with the employ-ees forJuly 20.Shareef testified that he telephoned Stro-zier andtold him ofhis meeting with Freeman.WhenShareef returnedtoworkon July 15, he wassummonedto the Walcutt's officewhere, after welcom-ing him back, they asked whathe knew about the adventof a union.AlthoughShareef pleaded ignorance,Walcuttthreatenedthat he wouldclose the plant before allowinga union to come in.Shareef further testified that as hewas leavingworkthat same day, R.Walcutt said thatshe was sure a union effort was underway.She then re-lated several anecdoteswhichcast unions in a negativelight and again urged Shareef tofindoutwho wasbehindthe unioneffort.She said that anyone instigatinga union movementwould bedischarged immediately andrepeated her husband's admonition that the plant wouldbe closedbefore aunion could make its presence felt.Shareef furtherstatedthathe telephoned Strozier thatsame evening in aneffort to find out what the Walcuttsactually knew.Strozierreportedlytold himthat R. Wal-7Respondent's exhibitswill be referredto as R.Exh.; General Coun-sel's exhibitsas G. C. Exh8 The Charging Party Union, which previouslyhad represented Re-spondent's employees,was decertifiedin 1982. 588DECISIONSOF THE NATIONALLABOR RELATIONS BOARDcutt had asked him to interrogate another employee,Frank Billip, about his knowledge of union activity, butlater rescinded this instruction,telling Strozier that theyalready knew what was going on.Billip, presented as a witness by the General Counsel,testified that Strozier did ask him repeatedly on July 20ifhe knew that the employees were trying to start aunion.In response,Billip initially denied knowing of anyunion activity,but eventually,at Strozier's insistence, ad-mitted that an organizational effort was underway. Ac-cording to Billip,Strozier then said that "Al(Walcutt)already knew about it" and was "going to do somethingabout it too."Billipmaintained that Strozier repeatedthis comment on July 22.The Walcutts and Strozierdenied making any of the unlawful statements attributedto them by either Shareef or Billip.The Discharge of Everett DavisEverettDavis, an M.P.C. production unit employeesinceNovember 1984, performed work as a lab techni-cian. In preparation for the union meeting of July 20,and at the request of Freeman,theTeamsters agent,Davis complied a list of complaints and problems con-cerning working conditions at the facilitywhichaffectedhim and fellow workers.He urged at least one other em-ployee to prepare a similar list of concerns.On July15,Davis' supervisor,Dave Piwarski,appar-ently observed the list, for he asked Davis what on it.When Davis claimed that the list was personal,Piwarskicalled him into an office and interrogated him further.Davis continued to withhold the list until Piwarskithreatened to confine him to the office until Mr. Walcuttarrived.Finally,Davis relented.After reviewing theitems on the list,Piwarski turned it over to Joe Roth,Respondent's chemical engineer.An hour and one-halflater,Davis was permitted to return to work. Later thatday, Roth instructed Davis to present his complaints tohim directly rather than writing them down.9 Threedays later, on July 18, with Roth and Piwarski present,Walcutt interviewed Davis about the items on the listand various other concerns which Davis raised. Walcuttagreed to correct some of the matters, but rejectedothers.On the previous day, July 17, Davis received his firstwritten warning,relating to an incidentwhich occurredon July 15.As a lab technician, Davis was required tocheck the temperature of certain solutions in a tank usedto heat metal parts. Accordingly, on July 15, Davistested the temperature in the tank and found that it wasbelow standard. He entered his findings on a lab reportbut did not orally call the matter to the attention of plat-ing foreman Piwarski,or the chemist,Joe Roth.Thereaf-ter,Frank Carter, the employee directly responsible foroperating the machine,loaded the metal parts into theunderheated tank without first rechecking the tempera-ture or thegauge ashe was required to do. This resultedin ruined parts valued at serveral thousand dollars. Wal-cuttwho had warned Carter in March for similar irre-° Since Piwarski was not called as a witnessand Roth didnot refer tothismatter when he testified, Davis' version ofthis episodeis uncontro-vertedsponsible conduct, discharged him on July 16. On July17, Joe Roth gave Davis a written warning for contribut-ing to this same mishap,but told him not to worry sincehe and others also were to blame.Fearing for his job,Davis accepted the warning without protest.On July 20,Davis attended the scheduled union meet-ing and signed an authorization card.On July 22, he of-fered a blank authorization card to a temporary employ-ee and,when the card was signed,turned it over toShareef.That same day, he and Frank Billip were dis-cussing the Union in the men's room and did not imme-diately notice thatWalcutt had entered. Although Daviswas not sure that Walcutt had overheard them, he sus-pected as much because Walcutt appeared to him to beangry and did not even greet them as he ordinarilywould.Early the next morning,July 23,Walcutt dischargedDavis.When Davis asked why he was being penalizedfor conduct which had occurred 8 days earlier, Walcutttold him that his role in the July 15 incident had justcome to his attention and that he had not previouslyknown that Davis had received two earlier warning forcarelesswork conduct. In disbelief, Davis blurted outthat he was sure his discharge was related to his unionactivity.Walcutt testified that his decision to discharge Daviswas in accord with company rules.In fact, these rulesprovided,in pertinent part, that discharge would occurwhen an employee had committed three similar viola-tions, and where a written warning was given for thesecond violation.Walcutt explained that after reviewingthe writtenwarning giventoDavis for his part in theJuly 15 tank incident,he prepared the following note:"Davis had been previously warned of grievous failuresto perform his job. Both previous incidents resulted inlarge reject costs. Both were absolute disregard . . . anddeliberate failure to do his job.The third failure resultedin a total line shutdownfor 2hours and was a continu-ation of previous problems." (R. Exh. c.)Davis subsequently applied for unemployment com-pensation.However, the hearing referee found thatDavis was dismissed for just cause,and that "no compe-tent evidence has been introduced to establish the claim-ant's prior union activities in any way contributed to hisdischarge." (R. Exh.10-B at 3.)The Employees OrganizeAccording to plan, TeamstersBusinessAgentFreemanmet with M.P.C. and Ger-Mar employees on July 20.Freeman testified that after explaining the purpose of au-thorization cards to the group,he distributed a card toeach employee at the meeting.When they had finishedsigning the cards in his presence,he collectedan execut-ed card from everyone in attendance.Several days later,Shareef collected additonal signed cards from a handfulof employees who were unable to attend the meeting.The cards, each of which was authenticated by eitherFreeman or Shareef, establish that by July 22 a majorityof production and maintenance employees working at M.P.C. PLATING, INC.M.P.C. designated TeamstersLocal 507 astheir collec-tive-bargaining representative." 0With authorization cards in hand from a substantialmajorityof employeesworking forRespondent,Freemanvisited theM.P.C. facilityon the morning ofJuly 24 torequest recognition.On his arrival,he observed Walcutttalkingwitha number of employees outside the plant,but as Freeman approached,Walcutt retreated indoorsand spoke to Freeman through a window separating thereception area from the interiorof the plant.FreemanadvisedWalcuttthathe was seeking recognition and at-tempted to serve a letter which, signedby theRespond-ent,would constitute assent.Unable tohand the letter toWalcutt, Freeman left it onthe windowledge.Walcuttclaimedthathe did not receive such a letter.The follow-ing day,April 25, theUnion mailed a certified letter totheRespondent requesting recognition and bargaining.This letterwas returnedto the Unionunopened,deliveryrefused.The Attempted Transfer of M.P.C. Employees toGer-MarOn July 22, Walcutt telephoned Ger-Mar Temps to ar-range a meetingwith Nigro on the following day. WhenNigro arrived at the plant, the Walcutts advised her thatthey wished to transfer all of their regular employees toGer-Mar's payroll immediately.Ger-Mar had little experience in performing a payroll-ing service but agreed to the undertaking."By theterms of the transfer, the M.P.C. work force woldbecome Ger-Mar employees but would continue to beassigned to work at M.P.C. Ger-Mar would be responsi-ble for such functions as issuing the employees'weeklypaychecks and paying for workmen's and unemploymentcompensation.In return for performing these payrollingfunctions for the transferred workers, the Respondentwould pay Ger-Mar a premium of 20 percent above eachemployee's hourly rate.Because Ger-Mar did provideholiday pay,Walcutt assured Nigro that Respondentwould grant each transferee a 25-cent-an-hour increase tohis or her current wage to offset the loss of this fringebenefit.Nigro also advised Respondent that Ger-Mar of-fered 1 week'spaid vacation after an employee hadworked 1600 hours. Although Ger-Mar did not have amedical plan for its temporary employees, Nigro offeredto investigate whether such insurance could be obtainedat a rate of 10 cents per man hourthrougha business as-sociationtowhichGer-Mar belonged.Respondentagreed to compensateGer-Mar forthis expense.As Wal-cutt explained,Respondent did not intend to preserve itsprofit-sharing plan for the transferred employees since atthat time there were no profits to share.No evidencewas adduced that Respondent would continue to com-1° The M.P.C. employees who signed authorization cards July 22 wereMichelle Bady,Craig Buslee,John Champion,Everett Davis,OllieGen-draw,Glen Lester,Robert Lytle,Mary Montville,Lawrence Officer,Rashad Shareef,Anthony Watts,John Watts, and Frank Billip. The Ger-Mar employees who signed cards by the date were Willie Caston, WillieHall,Dalion Russell,Samuel Taylor,Norman Ferguson,LeslieHarris,Nathaniel Parks,Marvin Jones,and Robert Minor.11Ger-Mar previously had performed a payrolling function for an-other client by carrying a single retired employee on its payroll.589pensate the transferred employees for other companybenefits such as the $5000 life insurance policy or be-reavement leave.Subsequent to this meeting, Nigro returned to heroffice and,together with Martens,prepared a letter ofunderstanding setting forth the termsof Ger-Mar's pay-rolling agreement with Respondent.AtWalcutt's re-quest, this letter of understanding expressly referred tomeeting or contacts between the principals of Ger-Marand M.P.C. which had taken place in November 1984,and April 1985, as if the proposed transfer of Respond-ent's employees had resulted from discussions on theseearlier occasions. 12In fact, Nigro and Martens were certainthat they hadnever discussed the transfer of M.P.C. employees to theGer-Mar payroll prior to July 23. In fact, as the women'stestimony indicated, the only communication betweenGer-Mar and Respondent in April 1985 concerned Wal-cutt's inquiry as to whether the agency carried insuranceto protect M.P.C. against liability in case of injury to atemporary worker.On some earlier occasion,they alsohad discussed using temporary labor for the new plasticsbusiness.Walcutt testified thatM.P.C. decided to transfer itsemployees to Ger-Mar because of the Company's declin-ing economic circumstances.From its inception in 1980,Respondent's businesswas highy leveraged.In 1985,after several successful years, the Walcutts had formed anew, allied corporation,M.P.C. plastics,and had pledged$50,000 in security to obtain$200,000 in bank loans asstartup funds for the enterprise which was due to open inthe fall.In addition,Respondent had loaned M.P.C. Plas-tics $177,000 for working capital.Since 1981, Respondent'saccountant,Douglas New-comb, had advised the Walcutts to rely more heavily ontemporary labor as a cost saving measure. Newcomb tes-tified that temporary agencies had lower workmen's andunemployment compensation rates than did Respondent.Also,byutilizing the temporary agency,Newcombpointed out that the Respondent would be spared the ad-ministrative burdens of calculating and preparing weeklypaychecks, and of having to pay the Federal and statepayroll taxes.On June 20,1985,Newcomb prepared an analysis ofRespondent's financial return for the quarter endingApril 30, and in a meeting with Walcutt,pointed out thatlabor costs had increased in ratio to net sales.He againurgedWalcutt to turn to temporary labor as a way ofreducing expenses.Walcutt did not heed his accountant's advice until amonth later. On July 19, R. Walcutt determined thatthere was insufficient cash in Respondent's bank accountto cover the payroll for that week. Walcutt testified thathe concluded on July 22 that Respondent's immediatecash-flow problem could be resolved only by transfer-ring the employees to Ger-Mar. Respondent then wouldbe spared the necessity of having sufficient cash on hand12 The letter of July 23 stated, in pertinent part, that"In reference toour meetings of November 8, 1984 and April 26, 1985, concerning theusage of Ger-Mar Temps,we would like to offer the following to Manu-facturer's Plating Co...... (See G C. Exh. 32 ) 590DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfor the payroll,and would gain an additional 30 to 60days before the Ger-Mar billhad to bepaid, in additionto other costsavings that a transfer would bring about.On the afternoon of July 23, Walcuttmet with the em-ployees to announcethe proposedtransferplan.Afterexplaining that theCompanywas running into financialdifficulty,he explained the new terms and conditions oftheir employment in accordancewith hisunderstandingwithGer-Mar.Martens and Nigro returned to theM.P.C. facility whilethismeeting was in progress andheardWalcutt tell the employees,among other things,that theywould be unable towork for theRespondentunless they agreed to the transfer.Althoughthe womenbrought Ger-Mar application formswith themand wereprepared to effectuate the transition immediately, veryfew of Respondent's employees were willing to evenconsider the move.Only two ofthe regularM.P.C. em-ployees agreed to sign upwith Ger-Mar.On July 24,theWalcutts invited Martens and Nigro toa dinner meeting.On this occasion,theWalcutts repeat-edly stressed the need for Ger-Mar and Respondent tomaintain a united front,mentioned the advent of a unionfor the firsttime, and assured the women that a lawyerwhom theyhad retained,Ray Blankenship,would re-solve any problemsthatmight arise.'3Walcutt thenasked Nigro and Martens to backdateto July 16 the July23 letterwhich Ger-Mar had furnished to Respondentthe previous afternoon. He also asked the women to pre-pare and backdate two additionalletterswhich woulddocument meetings between them on the dates refer-enced in theJuly 23letter, explaining that Blankenshiphad proposed these stratagms to counteract any suspicionthatmight ariseby virtueof the attempted transfer ofM.P.C. employees to Ger-Mar.Initially,Martens and Nigro were willing to complywith Walcutt's request and even prepareda copy of theJuly 23letter backdatedto July16.However,they soonhad second thoughts about such machinations and neversent the letter.Subsequently,on or aboutAugust 16,after the Union had filed the charge giving rise to the in-stant complaint and a Board investigator had taken affi-davits of the Ger-Mar principals,Walcutt called thewomen and rescinded his requestfor thebackdated cor-respondence.By that time,Ger-Mar had severed its busi-ness relationship with the Respondent.On themorning following theabortivetransfer at-tempt, Shareef opened up the plant, as was his custom.When the Walcutts arrived,Walcutt urged Shareef totransferto Ger-Mar so that he could continueto work atM.P.C. Instead or acquiesing, Shareef asked if the em-ployees could return as employees.Walcutt answerednegatively,stating thathe would have to lay off of firepeople.He sent Shareef home to reconsider his refusal totransfer.Shareef returnedto the facilitylater that morn-ing and found that the employees had not been permittedentry.The next day, both Ger-Mar and Respondent'semployees began a strikewhich wouldlastseveralmonths and cost most of theM.P.C. employees theirjobs.13 Blankenship is a labor consultant,not a lawyer.When the Respondent resumed production during thefollowingweek,itemployed temporary labor suppliedby Ger-Mar.Then,on or about August 8, Respondentreverted to a permanent work force of its own. This situ-ation continued until late 1985 or early 1986, when itagain shifted to a completely temporary labor force sup-plied by firms other than Ger-Mar.Picket Line ActivityThe complaint alleges that on or about August 5, 1985,Respondent discharged 10 of its employees because oftheir involvement in strike activity.The Respondent ad-mitted the allegation but contended that its actions werejustifiedby the employees'picket linemisconduct.14Based on video tapes which documented the picket lineactivity,and on uncontroverted testimony offered by Re-spondent'switnesses,theGeneralCounselmoved toamend the complaint during the hearing to concede thatthe reinstatement rights of six strikers; that is Bady,Champion,Gendraw,Lytle,Lester, and Montville, ter-minated at the latestby August 8. The General Counselfurther agreed that reinstatement rights ended on August23 for John Watts,on August 28 for Rashad Shareef, andSeptember13 forEverett Davis.' 5The strikers'picket-line conduct will be examined sep-arately below in order to determine whether and whenthey may have forfeited their right to reinstatement. Yet,in reviewing the picketers behavior on an individualbasis, it is possible to overlook its collective impact. Atall times, the picketing was a shared activity.On occa-sion,as many as20 to 30 strikers,supporters,and unionbusiness agents milled about on the street in front of Re-spondent's plant.The picketing was successful enough toforce theRespondent to cease doing businessfor the firstfew days of the strike. Even a temporary restrainingorder which a county court issued on August 8, was notenough to prevent intermittent blocking of plant en-trances.On many occasions, the nonstriking employeeswere permitted to pass through the picket line only withpolice assistance.Individuals responsiblefor particularacts of violence,whichincluded personal assaults, shat-tering of car windshields, and sabotage of plant equip-ment,were not always identified.Nevertheless, suchacts, viewed cumulatively,had to create an atmosphereof intimidation and give rise to apprehension that vio-lence could erupt at any time.In the face of abusive behavior by some, though cer-tainly not all of the picketers, Respondent's agents andemployees exercised considerable restraint.A police offi-cer responsible for overseeing labor relations during thestrike, testified that Respondent overreacted on occasionby calling for police assistance more frequently than cir-cumstancesmight have warranted. However, no evi-dence was presented of provocative behavior by anyperson associated with the Respondent throughout thestrike.A summaryfollows outliningthe picketline ac-14 Specifically,Respondent admitted that it discharged eight of the em-ployees on August 5, and three others on August 8.15 The Respondent offered reinstatement to Frank Billip,Craig Buslee,Richard Snyder,and Anthony Watts as of August 26,1985, in the eventthat it was found to have constructively discharged them M.P.C. PLATING, INC.tivitiesof each M.P.C. employees prior to the date ofdischarge.(1)Michelle Bady was one of a group of employeesengaged in repeated incidents of blocking ingress andegress at various entrances to the M.P.C. plant on July25, 26,27, 29, August 2,and beyond.On at least three ofthese dates, Respondent's agents filmed videotape whichshowed Bady, arms linked with other strikers,forming ahuman barricade outside the facility.Although not heardon the video tape, Walcutt recalled that on July 25,Bady called out to a supervisor, Jeff Weaver, "We knowwhere you live." Respondent's chemist,Joe Roth,testi-fiedthat Bady shouted as he approached the plant, "He'sthe . . . (expletive)maintenance man and he's not goingto work today."Linda Bukky,an office clerical employ-ee, related that when she attempted to drive into theparking lot adjacent to the facility,Bady sat down in themiddle of the driveway blocking the path.Walcutt fur-ther testified that on July 27, while Bady and otherswere blocking an entranceto thebuilding,she deliberate-ly pushed Marge Martens.(2) John Champion was one of the more aggressiveand strident of the strikers.He, too, participated inblocking access of nonstriking employees to the plant onJuly 25,26, 27,and 29 and August 2. Roth testified thaton the first day of the strike,Champion was one of fouremployees who surrounded him and prevented him fromentering the facility.During this encounter,Roth was as-saulted by one of the four employees.On the same day,Champion and another employee positioned themselvesbeside a car driven by the Walcutt's son, Kirk,prevent-ing him from moving forward,while a third employeesmashed the rear window of the car with a baseball bat.Shattered glass sprayed over Kirk and his brother, Keith,who was in the passenger seat beside him. On July 26,Champion was captured on video tape yelling, "You'regoing to have a problem,Al."Walcutt testified that onthe same day, he observed Champion'sbody blockingand pushing Nigro as she attempted to enter the build-ing.Later,Champion entered the plant, burst into anofficewhile holding an implement used in the productionprocess, threatened Dave Piwarski.ChrisMcMahon, anM.P.C. employee who transferred to Ger-Mar and at-tempted to cross the picket line, identified Champion asone of several employees who shouted to him on July 27that his wife and children were home alone,implyingthat they were defenseless in his absence.On August 2,Champion was one of a group of strikers who circled atthe entrance of the plant's parking lot for an hour, pre-venting nonstriking employees from entering.16(3)Although Everett Davis had been terminated onJuly 23,allegedly for cause,the Respondent dischargedhim again on August 5 for picket line misconduct. Daviswas a mild-mannered,soft-spoken young man, but thevideo tape established that he participated in numerousepisodes of blocking on July 25, 26,and 27.On thislatter date, Davis planted himself in front of a car carry-ing three or four temporary employees who were at-tempting to enter the plant's parking lot. Further, Wal-16 On August 18, 1985,Champion was murdered,a victim of domesticviolence591cutt testified that on the same day, Davis grabbed one oftheGer-Mar temporary employees who tried to enterthe facility.Davis also was one of the picketers who cir-cled at the entrance of Respondent driveway on August2, delaying each car as it attempted to gain access to theparking lot. On August 12, Benny Strozier and KirkWalcutt both testified that Davis was one of a few em-ployees who threw rocks and bricks over the plant roofand into the parking area on the other side.Davis deniedthat he had engaged in any rock throwing and addedthat he had seen no one else engage in such behavioreither.I am inclined to credit Strozier and Walcutt's ac-count in this regardfor theyhad no motive to single outDavis as a participant in the rock-throwing episode.(4)OllieGendraw, who hired by M.P.C. from Ger-Mar within recent weeks prior to the strike, did not takean especially active role in the picketing.The video tapeshows that he engaged in picketing on only two occa-sions, July 29 and August 6.(5)Glen Lester prticipated in blocking the facility onJuly 25,26, 27, and 29 and August 6. Nonstriking em-ployee McMahon identified Lester as among those whoattempted to intimidate him by reminding him that hiswifewas home alone.Lester also threatened to beatMcMahon if he tried to work. On July 27, Lester sat inthe path of McMahon's car as he attempted to enter theplant parking lot. On that same day,Lester warned Wal-cutt that a truck which was loaded with goods for a cus-tomer "ain't going to make the trip." When Walcutt ex-amined the truck more closely, he found holes punchedinto the radiator.(6)At the outset of the strike,Robert Lytle engaged inan assault which in itself was sufficient to warrant his im-mediate discharge.Thus,Joe Roth testified without dis-pute that on July 25, Lytle grabbed him in a headlock,threw him against hi3 car and flipped him around, caus-ingRoth to fall to the sidewalk.The evidence alsoshows thatLytleengage in blocking on the same dateand again on July 26 and 29 and August 2 and 5. OnAugust 6, Lytle taunted a temporary employee, threwpebbles and water at him and kicked glass into the plantdriveway.(7)Mary Montville also participated in blocking at Re-spondent's facility on July 25, 26, 27, and 29 and August2 and 6.It should be noted that on July 25 and 26, thepicketers succeeded in preventing any production at thefacility.(8)The videotape showed that Lawrence Officer en-gaged in blocking at the facility on July 25, 26, and 27and August 6. McMahon testified that Officer also inti-mated to him that his wife was in danger because shewas home alone.Mr.Walcutt testified that Officer wasamong those who blocked his son Kirk's car as he at-tempted to leave the facility, and warned that if Kirk leftthe building he was not going to get back in.(9)Rashad Shareef was not one of those whoscreamed threats or obscenities or who engaged in actsof violence.Nevertheless,he did join others in repeated-ly blocking access to and from the facility,and persistedin doing so for prolonged periods of time even whenWalcutt entreated him to step aside.Thus, he was in- 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvolved in blocking on July 25, 26,27, and 29 and againon August 6 and 12.(10) John Watts also participated in blocking on July25, 26,and 29 and August 2 and 6.Additionally, StrozieridentifiedWatts as one those who threw rocks from oneside of the building into the parking lot on the other side.As indicated previously,I have no reason to doubt theaccuracy of Strozier's uncontroverted recollection withregard to Watts' participation in this misconduct.Discussion and Concluding FindingsRespondent Engaged in Independent 8(a)(1)ViolationsAs alleged in paragraphs12, 13, and 14 of the com-plaint, on various occasions in mid-June and July, theWalcutturged Shareef to engage in surveillance of hisfellowemployees,interrogated him andtold him theywouldclose the plant before recognizingthe Union.Shareef,who testified in support of these allegations,was an impressive and credible witness.He was well-spoken, courteous,and possessed a quiet dignity. Hispeersthought highly ofhim and heclearly enjoyed thespecial respect and confidenceof theWalcutts, at leastprior to thestrike. In contrast,theWalcutts engaged inundeniably dishonest conduct.Theirwillingnessto fabri-cate documents gives rise to reservations about all oftheir testimony in this proceeding.Consequently, I amconvinced that Shareef testified honestly about his con-versationswiththeWalcutts.However,inmid-June, even according to Shareef, theWalcuttsdid no more than ask him to closely observe hiscoworkerwho was "acting strange."Shareef did not saythathis employers suspected that the employees were en-gaged in unionactivityat that early date.Consequently,I do not findthat theirrequests for surveillance in mid-June were unlawful underthe Act.By mid-July, theWalcutts' suspicions and inquirieswere quite focused.Thus,when Shareef returned towork on July15,Walcutt askedwhathe knew about theUnion. Clearly, theWalcutts regarded Shareef as an allywho occupieda special positionof trust.Consequently, itisnot at all surprisingthatWalcutt would confide thathe would close the plant rather than allow theUnion torepresent the employees.Similarly,R.Walcutt revealedto Shareefthat theyknewof theunion movement andasked himwho wasleading it.' 7 These comments, indi-cating surveillance of and interrogation about the em-ployees' union activities,togetherwiththreats in retalia-tionfor such activity,violate Section 8(a)(1) ofthe Act.During the hearing, I granted the General Counsel'smotion to amend the complaint to allege an additionalviolation based on Billip's testimony that Strozier toldhim theWalcutts knew about the union movement andwere going to do something about it.Although Strozierdenied having made the statements which Billip attrib-uted to him, I find Billipto be themore credible witnessin this regard.He clearly recalled when his conversa-tionswithStroziertookplace, tying them to an event-the union meeting-that he couldeasily recall.More-over, althoughBillipwas alignedwith those who fa-vored union representation,he didnot appearto harborbias against the Respondent at the timeof thehearing. Indiscrediting Strozier,I bear in mind that he continued tobe in Respondent's employ atthe time ofthis proceed-ing.Accordingly, I find thatRespondent is liable forStrozier's statements to Billipwhichcreated the impres-sion that the employees'unionactivitywas under sur-veillance.Respondent'sEmployeesWere UnlawfullyDischargedon July 24The complaint alleges that Respondentconstructivelydischarged its permanent employees by attempting totransfer themto the Ger-Mar payroll. Under well-settledprecedent,a constructive discharge may occur undertwo sets of circumstances.The firstoccurswhen a work-er's continued employment is conditioned on abandon-ment of rights guaranteedunder the Act. SeeRemodelingby Oltmanns,263 NLRB 1152, 1162 (1982). For example,the Board has found that employeeswere constructivelydischarged where continued employment was predicatedon abandoningtheirunion contract,t 8 resigning unionmembership,19or forfeitingtheir rightto seek higherwages.20A constructivedischarge also maybe foundwhere it is shown that an employer imposed onerousworking conditions on an employee in retaliation for hisunion activity and reasonably should have foreseen thatthe changed working conditionswouldinduce that em-ployee toquit.2 tThe evidencein this case is sufficient tosupport eitherof these theories.Thus, in accordancewith the firstformulation of constructive discharge out-linedabove, the recordestablishesthat theRespondentinsisted that the employees had to transfer to the tempo-rary employment agency ifthey wishto continue work-ing at(but not for) M.P.C. The Employer took thisactionwithina day or two after theemployees hadjoinedthe Union. The Walcutts'statements to Shareefshow theywere quite aware of the employees'union ac-tivities.Therefore,it is fair to inferthatRespondent tookthis action to divest itself of a permanentworkforce soas to evade its obligation to dealwith the Union the em-ployees just had selected to represent them.The Respondent suggests in itsbrief thatitcould nothave escaped responsibility under theAct to recognizeor bargainwith the Unionsince the complaint designateditas a joint employerwith Ger-Mar.In this same vein,Respondent notes that the Teamsters made no distinctionbetweenGer-Marand M.P.C. employees,accepting au-thorizationcards fromboth. However,whenWalcutt de-11 Proof that the Walcutts knew of the union movement is based oncircumstantial rather than direct evidence In this regard,Inote thatShareef told Rostrum and Strozier of his organizational efforts.It is pos-sible that one or both of them mentioned the Union's revival to the Wal-cutts without divulging who was responsible for it.Other evidence bear-ing on the Respondent's knowledge of union activity is discussed in thefollowing section of this decisionisWatt Electric Co.,273 NLRB 655 (1984);CrawfordDoor SalesCo.,226 NLRB 1144(1976).19NLRB v.Auto Fast Freight,793 F.2d 1126(9th Cir. 1984)Po 252 NLRB 1290.Si SeeKellerMfg.Ca,272 NLRB 763,785 (1984);Crystal PrincetonRefiningCa, 222 NLRB 1068 (1976). M.P.C. PLATING, INC.vised the transfer strategy,he undoubtedly had no notionthat the Board would change that his company was ajoint employer,with shared labor relations responsibilityto employees who were no longer on his payroll. Fur-ther, it is the Board,and not the Teamsters,who ulti-mately determine whether temporary employees are ap-propriately included in a unit of production and mainte-nance employees.Thus, theTeamsters'acceptance of au-thorization cards from Ger-Mar employees was not dia-positive on that issue.As Shareef's and Billip's testimonyrevealed,the employees realized immediately that Re-spondent'spurpose was to evade its duty to recognizeand bargain with the Teamsters,and refused to transferto Ger-Mar partly for that reason.An equally valid argument can be made that the Re-spondent offered the employees a Hobson's choice whichitshould have realized would be unacceptable;that is,either to transfer to a temporary employment agencywith their benefits reduced or quit working at M.P.C.Not everyquit in responseto a jobtransferwhich en-tails changed working conditions will constitute a con-structive discharge.Rather,the transfer must be accom-panied by major adverse changes in working conditions.See, e.g.,Van Pelt Fine Truckers,238 NLRB 794 (1984).Respondent contends that since the level of M.P.C.workers' benefitswould have remained generally thesame if they transferred to Ger-Mar,their resistance tothat transfer and decision to discontinue working is notprotected by the Act.Contrary to Respondent's contention,accepting posi-tionswith the temporary agency could have entailed asignificant loss of benefits for theM.P.C. employees.Thus, continuation of a company paid health insuranceplan was no certainty.Nigro merely told Walcutt thatshe would investigate whether group coverage could beobtained but gave him no guarantee of coverage or whatitmight cost.Respondent promised to pay for such aplan at 10 cents a man hour but made no commitment inthe event that a higher fee would be involved. Nigro didacknowledge tellingWalcutt that Ger-Mar had a paidvacation plan but her partner,Martens, was doubtful thatthe agency could absorb the cost of paid vacations fromthe 20-percent premium received for each employee.Moreover,Respondent did not indicated whether Ger-Mar would credit the employees for vacation time ac-crued at M.P.C. In addition,Respondent made no prom-ise to continuethe $5000life insurancepolicy for eachemployee or to preserve its policy on bereavement leave.At the time of transfer,Respondent may have had noprofits to share under its existing profit-sharing plan, butthe transfer forfeited the employees'right to receivefuture profits should they materialize.NotwithstandingRespondent's assurances of continued employment, theworkers were justifiably fearful of job loss under thenew arrangement.Although the facts set forth above support an analysisof this case under a theory of constructive discharge, amore straightforward approach is available to reach thesame result.Simply put, when the M.P.C. employees re-fused to transfer to the temporary agency, they did nothave to quit for they were effectively and unlawfully dis-charged.593Respondent maintains that it did not fire its employees,constructively or otherwise, for had they agreed totransfer,theywould continue to have held jobs atM.P.C. Respondent misses the point.Itoverlooks the,fact thatWalcutt unequivocally told the assembled em-ployees on July 23 that they would not have jobs unlessthey accepted employment with Ger-Mar. Working attheM.P.C. plant is not the same as working for M.P.C.on its payroll.When all but two of the M.P.C. employ-ees refused to transfer and were denied entry to the plantthe following day, they needed no officialstatementfrom management to inform them they no longer heldjobs with the Respondent. The fact of discharge does notdepend on the formal words used to fire employees, butrather,on whether the employees reasonably believedthat they had been discharged based on objectively mani-festedwords or deeds of the employer. SeeRidgewayTrucking Co.,243 NLRB 1048 (1979).Whether Respondent'sactions toward its employeesare analyzed as a constructive discharge or as a moreconventional discharge under Section 8(a)(3) of the Act,the General Counsel bears the burden of proving that theemployees were engaged in protected concerted activity,that the employer had knowledge of that activity, andthat it took adverse action against them based on thatknowledge. SeeWright Line,251NLRB 1083 (1980);enfd. 662 F.2d 899 (1st Cir. 1981); cert. denied 455 U.S.989 (1982); approved inNLRB v. Transportation Manage-ment Corp.,462 U.S. 393 (1983). On applying theWrightLinestandards here, I find that the General Counsel hasadduced sufficient evidence to establish a prima faciecase.By July 22, a majority of the M.P.C. employeeshad signed authorization cards.The Respondentasserts,however, that the Walcutts had no knowledge of unionactivity among its employees until July 24 when Team-sters agent Freeman appeared at the facility.Evidencefrom several sources belies this assertion.First, as foundabove, the Walcutts' statements to Shareef and Strozier'scomments to Billip reveal not only knowledge of, buthostility toward, union activity for number of days priorto July 24.Equally damaging evidence that the Respondent knewof a union movement before July 24 flows from Wal-cutt's conversation with Nigro on the morning of July23. It will be recalled that when he asked Nigro to pre-pare a letter memorializing the terms of their transferagreement,Walcutt specifically requested that she referto two earlier dates;one in November 1984, and theother in April 1985. The only reason to allude to theseearly dates, was to create the illusion that the payrollingscheme was conceived long before the Union's arrival onthe scene. No other legitimate explanation for his requestis available for the backdated references had no bearingon the July effort to transfer the M.P.C. employees tothe Ger-Mar payroll. Thus, Respondent's effort to createa false paper trail as early as July 23 supports the infer-ence that it knew of its employees'union activity at thattime and this knowledge impelled its decision to scuttle apermanent work force.The Board often has drawn aninference of unlawful motivation when a close connec-tion in time exists between employees'union activity and 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDan employer'sadverse response.See, e.g.,AluminumTechnical Extrusions,276 NLRB 1414,1418 (1985);Lim-pert Bros.,276 NLRB 364, 374(1985).Such an inferenceiswarranted here.The abrupt nature of Respondent's decision to uprootitspermanent work force further strengthens the Gov-ernment's case.Respondent's accountant had encouragedtheWalcutts to resort to temporary labor for manyyears,most recently recommending this step on June 20.Yet,Walcutttook no action until a month later. Then,having waited all that time,he made a series of quickcalculations based in part on unverified assumptions andarrived at a far-reaching business decision which hepushed to implement the very next day. Respondent's ex-traordinary haste suggests that it was attempting toescape from the Union's spectre,not financial distress.Respondent posits that it turned to the payrolling planto remedy a short-range cash-flow problem as well as along-term business decline.Where, as here, an employeroffersa permissible reason to explain its actions, it mustprove that it would have engaged in the same conducteven in the absence of its employees'union activity. SeeWright Line,supra.In attempting to prove the first prong of its businessdefense, that is, that the Respondent had an immediatecash-flow shortage,R.Walcutt presented the Company'sbusiness records which showed a cash shortage of $1335in the cash disbursement journal for the week endingJuly 19.However, the Charging Party produced thejournal page for the very next week which revealed thatRespondent had income deposits on July 23 and 24 ofapproximately$14,000.By the end of that week, thejournal showed total deposits of $31,000, disbursementsof $22, 000, and a cash balance of $9654. (See C.P. Exh.1.)Among those deposits was a sum of $10,000 trans-ferred from an M.P.C. savings account.Beyond those amounts if the Respondent still did nothave the $6135 needed to cover its payroll,italso couldhavedrawn against the$35,000 whichremained in itslineof credit.In addition,Respondent had another$40,000 in a savings account,only $25,000 of which waspledged as security for bank loans capitalizing the newplastics operation.Although the balance of these fundswas committedto pay foroperational expenses for theplastics enterprise,a short term,and modest invasion ofthis sum surely would not have affected Respondent's fi-nancial standing with its lenders.Somehow,Respondentwas able to marshall$14,716 for strike-related legal feesby the end of July.Respondent located $540 as "show-up pay" for the temporary employees during the weekending July 26.With all of these funds available to it, Ican give no credence to Respondent's claim of a cash-flow shortage so serious as to necessitate the precipitateabandonment of its permanentwork force.The Respondent asserted that the purported cash-flowshortage was a reflection of an overall decline in its fi-nancial well being.Initially,Mr. Newcomb claimed thatthe Company's quarterly financial statement ending April30 revealed a disturbing rise in the ratio of labor costs tosales, and that it was this factor which led him to recom-mend again that M.P.C. convert completely to tempo-rary labor.On cross-examination,Newcomb conceded that in anumber of important respects,Respondent'seconomicprofilewas better in 1985 than it had been in 1984, ayear which Newcomb described as very profitable. Thus,for example,the accountant acknowledged that the ratioof Respondent's total liabilities to its net worth wasmuch improved in 1985.Specifically,Respondent had re-duced its debt from a ratio of 19.3 to 1 in 1984 to 8.03 to1 in 1985. (See R.Exh. 31.)Itistrue that the Company'snetprofits fell by$100,000 between 1984 and 1985.However, this dropwas largely due to three factors:reduced sales, an in-crease in staff salaries(management and supervisors), ofapproximately$25,000, and increased entertainment andtravel expenses.In fact, this last category of expenseswas significant enough to draw special criticism from theaccountant.(See R.Exh. 31.)The record fails to showthat Respondent took any steps to curb these expenses.Instead,all attention was focused on the purported risein labor costs.Yet, in absolute terms, the cost to Re-spondent of direct and subcontracted labor (that is theMPC and Ger-Mar work force)was less in 1985 than inthe preceding year. (Compare R. Exh.4a with 4b.)Even Respondent's assertion that payrolling was lesscostly than maintaining a permanent workforce is opento question.When Walcutt calculated the savings whichpresumablywould accrue if Ger-Mar took over thepayrolling function,he failed to factor in the Company'scost of paying the transferred employees'medical insur-ance.His estimated saving of$2.52 per crew hour van-ishes if the 10-cent-per-man-hour cost of insurance cover-age is factored into the equation.In sum,therewas neither a real or continuing cash-flow shortage and rising labor costs were not the rootcause of whatever economic pinch Respondent'swas ex-periencing.22 It follows that Respondent's claim thateconomic necessity compelled the transfer of its workforce is a sham.Since Respondent failed to credibly ex-plainwhy it had to transfer its employees to Ger-Marand to discharge them when they refused the transfershortly after learning of their desire for union representa-tion,I conclude that it would not have taken the sameaction in the absence of the employees'union activity.Ger-Mar Employees Were Not Denied Opportunityfor Permanent EmploymentThe complaint alleges that the 15 Ger-Mar temporaryemployees assigned to work at Respondent'splant onJuly 23, were denied the opportunity for full-time perma-nent employment when M.P.C. disbanded its own workforce.Evidentiary underpinningswhichmight support thisallegation are scant.The General Counsel merely ad-duced testimony that 8 of the 14 employees on Respond-ent's permanent payroll as of July 23, had started out asreferrals from Ger-Mar Temps. However, Martens con-firmed that Ger-Mar had no agreement or understanding22 The record suggests that Respondent may have been temporarilyoverextended as a result of committing its resources to starting the newplastics business. M.P.C. PLATING, INC.with Respondent which would assure permanent em-ployment to any temporary employee.In fact, serveralwitnesses testified that in the months prior to the strike,there was excessive turnover in the ranks of the tempo-rary employees assigned to the Respondent.Walcutt testified without dispute that adding a tempo-rary employee to the permanent payroll depended on theindividual's skills and Respondent's needs.Since no evi-dence was introduced to show whether any of the Ger-Mar employees listed in paragraph 17 of the complaintwere particularly skilled,Ihave no basis to concludethat any of them would have been offered full-time jobs.Further according to uncontradicted testimony,a hiringfreeze was imposed in late June, making it all the moreunlikely that any temporary employee would be addedto Respondent's permanent staff.For the foregoing reasons I conclude that insufficientevidence was adduced to prove which,of any, of theemployees listed in paragraph 17 of the complaint wasdenied an opportunity for full-time employment with theRespondent.Consequently,paragraphs17, 18, and 19 ofthe complaint shall be dismissed.Everett Davis' Discharge Violated Section 8(a)(3)and (1)The General Counsel submits,in substance,that Ever-ettDavis was discharge on July 23 because Walcutt sus-pected him of assisting the Union after learning thatDavis had complied a list of complaints regarding work-ing conditions.In defense,Respondent contends thatDavis was fired solely because of negligent work per-formance.Here, too, the search for the true reason moti-vatingDavis' discharge requires analysis in accordancewithWright Line,supra.As detailed above, the evidence establishes that Wal-cutt grew increasingly suspicious of the Union's resur-gence andby July23, had decided to jettison the perma-nent staff in order to avoid dealing with the Teamsters.The evidence supporting the conclusion that Respondenthad knowledge that the employees supported the Unionhas been discussed above and need not be repeated again,although such findings are relevant to establishing Re-spondent's knowledge prior to taking any action againstDavis.Although I have found that Respondent clearlyknew of the union movement,there is some reason to be-lieve, based on R. Walcutt's query to Shareef, that it didnot know who,in particular,had fomented the unionmovement.Against this backdrop,Walcutt learned that Davis hadprepared a list containing his and other employees' com-plaints about ther working conditions.BecauseWalcuttclearly understood that Davis had conferred with otheremployees and was presenting their concerns as well ashis own, if follows that he was engaged in concerted ac-tivityprotected under Section7 of theAct. SeeOakesMachineCorp.,288 NLRB 456(1988).The amount oftime and attention which Piwarski,Roth,and then, Wal-cutt spent addressing Davis' concerns suggests that theyinvested his little listwith far more significance thanmight be warranted under ordinary circumstances. IfWalcutt was willing to go so far as to divest employeesof their permanent employment status with Respondent595in order to be rid of the Union, then it is equally reason-able to infer that he would be willing to discharge asingle employee whose discontent with working condi-tions could easily be translated into support for and com-plicity with that Union.Respondent claims that Davis was fired on July 23 be-cause of his involvement in the events which led toFrank Carter's discharge a week earlier on July 16. Wal-cutt explained that this lapse of time was due to his ab-sence from the office between July 17 and 23. On hisreturn,Roth'swritten warning to Davis first came to hisattention.Walcutt's explanation for the curiously belatedtiming of Davis' discharge does not withstand scrutiny.As owner and chief operating officer of a plant with apermanent labor force of only 15 employees,Walcuttcertainlywas familiarwith every worker's assignedtasks.Therefore,when he fired Carter on July 16 forloading a machine without verifying that it was properlyheated,he needed no reminder that Davis was responsi-ble for testing the temperature before Carter did. Fur-ther, in claiming that he was not in his office from July17 to 23, Walcutt apparently forgot that on July 18, hehad an extended discussion in his office with Davis abouthis list of concerns. One day before their meeting, Rothhad given Davis the written warning and placed a copyon Walcutt'sdesk.Yet,Walcutt failed to allude to thewarning or to Davis' involvement in the Carter affairduring their talk.Thus, on July 18 Walcutt could nothave been much concerned about Davis' vaunted care-lessness.Moreover,both Piwarski and Roth were presentduringthe July18 interviewand they, too,were silentabout the Carter incident.Not until 5 or 6 days later,when he already knew of the union movement,didWal-cutt profess to take a dim view of Davis' "grievous fail-ures." (R. Exh.10.c)Of course,Davis was not the onlyemployee who joined the Union, but he was the onlyemployee to speak up about adverse working conditions,thereby singling himself out as a malcontent.Written company policy provided that employeescould be suspended or discharged for a third infractionafter two previous warnings, the second of which was tobe in writing.Davis had received only two verbal warn-ings.Nevertheless,Walcutt disregarded this policy andseized on Davis' work error as an excuse to terminatehim.23 Having chosen not to discipline Davis at the timethatCarterwas discharged,Iconclude thatWalcutttwould not have fired him on July 23 were it not for theconnection he drew between Davis' list of concerns andhis support for the Union.In other words, I find that theRespondent has failed to prove that it would not haveterminated Davis irrespective of his suspected union ac-89 Davis testified without refute that on July 15, he noted the tempera-ture reading on a log as he was required to do His error was that he didnot orally bring his findings to Supervisor Piwarski's attention. However,Piwarskiwas as, if not more,responsible thanDavis for permittingCarter to load the improperly heated tank,since he surely had access toDavis'log entry as well as a subsequent opportunity to check the gaugeand thereby determine whether the equipment was ready. Roth assuredDavis that Piwarski shared the blame for this incident, but Piwarski, theWalcutts'son-in-law,was not reprimanded for his negligence in thismatter 596DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtivity. It follows thatDavis' discharge violated Section8(a)(3) and(1) of the Act.Citing asauthority,D.H.MartinPetroleumCo.,280NLRB 547 (1986),the Respondent submits thatI shouldfollow a referee's decisionfor theState ofOhio Unem-ployment Compensation Board of Reviewwho conclud-ed that Davis was firedfor cause.Respondent's relianceonMartin Petroleumismisplacedfor that case simplyheld that the recordshould be reopened to admit a per-viouslyunavailable decision of a state unemploymentagency.The Boardwent on to state thereat 547 fn. 1:We do not findsuch decision controlling,howev-er,because the state agancy's determination wasrendered under a statuewith differentdefinitions,policies and purposes from the NationalLabor Re-lationsAct.Moverover,our decision,aswell asthat ofthe judge,"must be based upon a independ-ent consideration and evaluation of the evidence re-ceived in this unfair labor-practice proceeding." [Ci-tation omitted.]In the instant case, as inD.H.MartinPetroleum,I donot find thereferee's decision controlling.It offers no in-sightswhich wouldaltermy conclusionthatDavis wasdischarged for discriminatory reasons.The Strikers Were Properly Discharged for PicketLineMisconductIn striking on July 25, the M.P.C. employees wereprotesting Respondent's attempt to compel their transferto a temporary agency and discharging them when theyrefused to comply. Thus, because they were respondingto their employer's unlawful effort to evade recognizingtheir designated collective-bargaining representative, theM.P.C. employees were engaged in an unfair labor prac-tice strike.As a matter of law,unfair labor practice strikers maynot be discharged or permanently replaced,but are enti-tled to reinstatement to their former jobs on offering un-conditonally to return to work. However, strikers whohave been guilty of strike misconduct need not be rein-stated and may forfeit the protection of the Act if theyare discharged.But not every act of misconduct will de-prive a striker of the Act's protections.In determiningwhat sort of conduct will be regarded as sufficientlyegregious to justify discharge or a denial of reinstate-ment, the Board has adopted an objective test which asks"whether the misconduct is such that,under the circum-stances existing, it may reasonably tend to coerce or in-timidate employees in the exercise of rights protectedunder the Act.24Recently inTube Craft Inc.,287 NLRB 491 (1987), theBoard had occasion to apply theClear Pine Moldingde-cision to picket-line conduct marked by successive actsof blocking.InTubeCraft,theblocking took place overa span of 4 days, involved from four to five employees inepisodes lasting between 2-1/2 and 65 minutes. Theblocking prevented ingress and egress of delivery trucks24 Clear Pine Molding,268 NLRB 1044 (1984),quotingNLRB v. W. CMcQuaide,Inc.,552 F.2d 519, 527 (3d Cir. 1977).but did not disturb nonstriking employees from working.On these facts,the Board found "a pattern of conductevidencing a strategy of refusing to limit the picketing topeaceful appeals for support of the strike Id. at 493."Consequently, the Board found inTube Craftthat theconduct of the stikers was unprotected and that the Re-spondent had lawfully discharged them for their miscon-duct.The blocking described inTube Craftwas as raucousas conduct at a tea party compared to the blockingwhich took place during the strike at M.P.C. In thepresent case, video tapes supplemented by testimony es-tablished that from the outset,the picketers were doingmore than attempting to rationally persuade people aboutthe merits of their cause so that they might voluntarilydecline to enter the facility.Rather, the blocking wascarried out in a manner which was purposely intended toprevent both workers and supervisors from entering thefacility and to shut the place down.The picketers rovedin front of the facility in sizable numbers,at least duringthe first few weeks of the strike.25 Moreover,they didnot simply patrol,they occasionally linked arms to forma formidable phalanx.Picketing appeared to be conduct-ed at all entrances to the facility;periodically,picketersran from one entrance to another when they observed atruck or automobile appear on the scene.Indeed, thepicketing on July 25 and 26 was so intense that all pro-duction was halted.The Board does not regard profanity alone as objec-tionable conduct.However, where as here, a crowd ofpicketers yell and scream, the cumulative effect of theirprofane shouting takes on a menacing character. Only arelatively few employees were responsible for the mostflagrant misdeeds,including verbal threats and physicalassaults.However, each of the 10 employees whom Re-spondent discharged on August 5 or 8, was engaged inblocking on successive dates in a manner sufficient toshow"'a pattern of conduct evidencing a strategy"which would reasonably tend to coerce and intimidatenonstriking employees and management and justify theirdischarge.Consequently,applying the standards set forth inClearPineMoldingandTube Craft,to the evidence set forthabove, I conclude that the Respondent had an honest,uncontroverted belief that the strikers had engaged instrikemisconduct26 and therefore,was justified in dis-charging Michelle Bady, John Champion, Everett Davis,Glen Lester,RobertLytle,Mary Montville, and RashadShareef on August 5, and, Ollie Gendraw,Lawrence Of-ficer, and John Watts on August 8. Thus, of the originalunit of 14 employees working for the Respondent as ofJuly 23, 1985,only the following four were entitled toand indeed,were offered immediate reinstatement as ofAugust 26:Frank Billip, Craig Buslee, Richard Snyder,and Anthony Watts.251 did not observe all of the many hours of videotape, finding after apoint,that the material was cumulative.26 SeeAxelson,Inc.,285 NLRB 862 (1987) M.P.C. PLATING, INC.597A BargainingOrder Is Not WarrantedWhen Teamstersagent Freemam went to Respondent'sfacility on July 24to seek recognition,a majority of theM.P.C. employees had voluntarilysigned authorizationcards which unambiguously designated the Teamsters astheir collective-bargaining representative.The unit, de-scribed in the complaint to include"allproduction andmaintenance employees,including shipping and receivingemployeesemployed bythe Respondent at its Cleveland,Ohio, facility"clearlywas appropriate under Boardstandards.Thus, theunit included employeeswho shareda community of interestswithrespect to their wages,hours, and working conditions; paralleledthe Company'sorganizational structure and, reflectedthe desires of theemployees.Although Walcuttattempted to evade Free-man, I neverthelessfind that the Teamsteragent effec-tively communicatedtheUnion's interest in obtainingrecognitionon behalfof the employees.Rather thanrespondto the Union's request,Respond-ent's owner committed an offense of major magnitude,obliterating the entire bargaining unit.Suchconduct, la-belled a "hallmark"violation,clearly interferedwith thepossibilityof holding a fair electionat that time. Givensuch aggravated circumstances,Respondent's refusal torecognize and bargainwith the Unionviolates Section8(a)(5) and(1) of the Act.The General Counselsubmits that a bargaining orderis neededto remedythe Respondent's misconduct pursu-ant to the principlesset forth inNLRB v. GisselPackingCo.,395 U.S. 575 (1969). InGissel,theSupreme Courtheld thatalthough an election is thepreferredmethodfor the expressionof employeepreference regardingunion representation,the Boardcouldimpose a bargain-ing orderwhere theemployer's misconduct was likely tohave a lasting adverse impact on employee freechoice.Id. at 614-615.The Boardhas not often withheld a bargaining orderwhere, as here,the employer's violationswere found tobe outrageous or prevasive.SeeNLRBv.JamaicaTowing, Inc.,632 F.2d 208, 212 (2d Cir.1980);QualityAluminumProducts,278 NLRB 338 (1986).Even sub-stantial employee turnover and the passage of time maynot preventissuance of a bargainingorderwhere Hall-mark violations are concerned,for theBoard has recog-nized that to takesuch factorsinto account wouldmerely afford "an added inducementto the employer toindulge in unfair labor practices in order todefeat theunion in an election.He will have as an ally, in additionto the attrition of union suppoartinevitablyspringingfrom delayin accomplishing results, the factthat turnov-er itself will help him,so that thelonger he canhold outthe betterhis chancesof victory will be."Justak Bros. &Co., 253 NLRB 1054 (1980),enfd. 664 F.2d 1074 (7thCir. 1981).However, employeeturnover and lapse of time maynot bedisregarded.As Judge Friendly pointed out inNLRBv.General Stencils,Inc.,472 F.2d 170, 176 fn. 5(2d Cir. 1972):round a future elections,changes in personnel andthe passage of time are relevant considerations. .. .In the present case, the recordshows that the turnoverhas been far greater than 100 percent.Ten ofthe originalfourteen unit members never returnedtowork due totheir own conduct and not to any wrongdoing by theRespondent.Fourmembers of the unit were offered rein-statement,but the recordfailed to disclosewhether anyof them acceptedthe offer. If theydid return, they havelong since left since as Walcutt indicated, Respondenthas been functioningwith anentirely temporary laborforce since late 1985.The firstset of replacements hiredduring thecourse ofthe strike presumablyknew of theRespondent's treatment of their predecessors.At thattime, a bargaining order stillwould havebeen a more re-liable expression of employee desires than an election.But from1985 through the date ofthe instantproceed-ing, the Respondent had relied on subcontracted labor.Typically, temporaryemployees come andgo. Therefor,evenif suchemployees were included in an appropriateunit, I would have to indulge in rank speculation toassume that Respondent's 1985 unfair labor practices hadan enduring,coercive effect on them.The GeneralCounsel suggeststhat theRespondentshould be orderedto bargainwith the Unionabout itsdecisionto convertto temporary employees.It seems afutile gesture to compel bargainingon behalf of employ-eeswho have long sincevoluntarilyleftRespondent'semploy.27Four years have elapsed since the strikebegan.The circumstances are changed.It is time for theparties toput thepast behind them and start anew.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7)of the Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent,through its President Albert Walcutt,violated Section 8(a)(1) of the Act on July 15 by request-ing employee Rashad Shareef to engage in surveillanceof employees'union activities, and on July 22, by threat-ening to close the facility if employees designated theUnion as their collective-bargaining representative.4.TheRespondent,acting through its agent,RoseanneWalcutt,violated Section 8(a)(1) of the Act on July 22,by interrogating Rashad Shareef about the employees'union activities,and by threatening that the facilitywould be closed if the Union was selected as the em-ployees' representative.5.TheRespondent through its supervisor,Benny Stro-zier, violated Section 8(a)(1) of the Act by making state-ments to employee Frank Billip on July 20 and 22, 1985,which created the impression that the employees' unionactivitywas under surveillance.6.On July 23,Respondent violated Section 8(a)(3) and(1) of theAct bydischarging employee Everett Davisbecause of his support for the Union.Where the focus is thus on asserting employeechoice and examining the conditions likely to sur-27 The General Counsel did not move to amend the complaint toallege that the shift to temporary labor in late 1985 was unlawful 598DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD7.On July 24,1985, by effectively discharging em-ployees who refused to transfer to the payroll of Ger-Mar Temps,Respondent violated Section 8(a)(3) and (1)of the Act.8.The strike which commenced on July 25 was anunfair labor practice strike.9.TheRespondent did not violatetheAct by dis-charging Michelle Bady, John Champion,Everett Davis,Glen Lester,Robert Lytle,Mary Montville,and RashadShareef on August 5, and Ollie Gendraw,Lawrence Of-ficer, and John Watts,Jr. on August 8, 1985, for picket-linemisconduct.10.The Respondent did not deny temporary employ-ees assignedto work at the facility on July 23 an oppor-tunity for permanent employment.11.On or about July 20, a majority of employees des-ignated the Union as their collective-bargaining repre-sentative for an appropriate unit within the meaning ofSection 9(b) of the Act, described as follows:All production and maintenance employees, in-cluding shipping and receiving employees employedby Respondent at its Cleveland, Ohio facility, butexcluding all office clerical employees,professionalemployees,guards and supervisors as defined in theAct.12.On or about July 24, the Unionrequested,orallyand in writing, that the Respondent recognize and bar-gainwithitas the duly authorized, exclusive bargainingrepresentative for employees in the above-described unit.13.On July 24,the Respondent unlawfullywithheldrecognition fromthe Union.14.By its unfairlaborpractices described above inparagraphs3 through 7 and by itsrefusal to recognizetheUnion on July 24,Respondent violated Section8(a)(5) and(1) of the Act.15.The aforesaidunfair labor practicesaffect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDY1.Having foundthatRespondent violatedthe Act incertain respects,I shall recommend that it be required tocease and desist therefrom.Because Respondent's viola-tions strike at the core of the employees'organizationalefforts,affectedevery member of the unit,and werecommittedby its chief officers,I conclude that a broadorder is required to restrain Respondent from in anyothermanner infringing on employees'rights to engagein union and protected concertedactivity.2.Affirmatively,Respondent shall be ordered to makethe following employeeswhole for anyloss of pay suf-fered by reasonof theirunlawful discharge to the datestheywere validlydischarged, less any net earningsduring thatperiod,in accordancewith theBoard's for-mula set forthinF.W. Woolworth Co.,90 NLRB 289(1950),withinterest as computedinNew Horizons for theRetarded,283 NLRB 1173 (1987):28 Everett Davis fromJuly 23 to August 5,1985;Michelle Bady, Mary Mont-ville,and Rashad Shareef fromJuly 24 to August 5,1985; and OllieGendraw, Lawrence Officer, and JohnWatts from July 24 to August8, 1985.29In accordance with Boardpolicy,I shall deny anybackpaydue toJohn Champion (or his estate),GlenLester, andRobert Lytle,because of their responsibilityfor or involvement in particularly egregious picket-linemisconduct.SeeAxelson,Inc.,supra.[Recommended Order omittedfrompublication.]28 UnderNew Horizons,interest is computed at the"short-term Federalrate"for the underpaying of taxes as set out in the 1986 amendment to 26U.S C. § 6621.Interest accrued before January 1, 1987 (the effective dateof the amendment)shallbe computedas inFlorida Steel Corp.,231NLRB 651 (1977).ae It is my understanding that Respondent offered reinstatement andbackpay as of August 26, 1985,to the following employees.Frank Billip,Craig Buslee,Richard Snyder,and Anthony Watts In the event Re-spondent had not offered full reinstatement and backpay to them in ac-cordance with the Board's formula described above,then,Respondentshall be required to do so.This matter is best resolved during the compli-ance stage of this proceeding.